Citation Nr: 1710058	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension to include as secondary to in-service herbicide exposure or service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as secondary to in-service herbicide exposure or service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as secondary to in-service herbicide exposure or service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the case in August 2015 and directed the RO to contact the Joint Services Records Research Center/Department of Navy to determine whether either the USS Richard B. Anderson or USS Orleck served on the inland waterways of Vietnam while the appellant was a member of either ship's company.  

The RO has substantially complied with Board's August 2015 remand directives by obtaining the USS Orleck's command history and information regarding both ships from the Naval History and Heritage Command.  The appellant was informed of the RO's actions in the January 2016 Supplemental Statement of the Case.  

The issue of entitlement to service connection for a chronic eye disorder was included in an October 2016 appellate brief.  A review of the record, however, reveals that the Board denied that claim in August 2015.  As that decision was not appealed, it is final.  38 U.S.C.A. § 7104 (West 2014).  Hence, the issue of entitlement to service connection for a chronic eye disorder is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an October 2014 written statement, the appellant claimed that he was diagnosed with diabetes mellitus in mid-summer 1973.  While the Veteran reported in his July 2008 claim that diabetes began in 1986, and while March 2004 records from David Garza, D.O., report a fifteen year history of diabetes, i.e., since 1989; in light of this argument further development is in order to determine whether the claimant's diabetes mellitus was compensably disabling within a year of his separation from active duty.  As such, the appellant's medical records from April 1972 are relevant to his claims.  Unfortunately, these documents are not of record.  VA has an affirmative duty to assist claimants obtain relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Thus, VA should attempt to locate and associate the outstanding medical records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify the names of any VA and/or private medical care providers where he received treatment for the disorders at issue from April 1972 to present.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After the requested development has been completed, the RO should review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

3.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




